  Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.5 Page 1 of 45




NOTICE OF REMOVAL OF ACTION - Page 5                                      EXHIBIT A
  Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.6 Page 2 of 45




NOTICE OF REMOVAL OF ACTION - Page 6                                      EXHIBIT A
  Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.7 Page 3 of 45




NOTICE OF REMOVAL OF ACTION - Page 7                                      EXHIBIT A
  Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.8 Page 4 of 45




NOTICE OF REMOVAL OF ACTION - Page 8                                      EXHIBIT A
  Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.9 Page 5 of 45




NOTICE OF REMOVAL OF ACTION - Page 9                                      EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.10 Page 6 of 45




NOTICE OF REMOVAL OF ACTION - Page 10                                    EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.11 Page 7 of 45




NOTICE OF REMOVAL OF ACTION - Page 11                                    EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.12 Page 8 of 45




NOTICE OF REMOVAL OF ACTION - Page 12                                    EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21    PageID.13 Page 9 of 45




                                                            DJDLQVW




              ,                                           DJDLQVW




                                           RQ




                                                                    RQ




NOTICE OF REMOVAL OF ACTION - Page 13                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.14 Page 10 of 45




NOTICE OF REMOVAL OF ACTION - Page 14                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.15 Page 11 of 45




NOTICE OF REMOVAL OF ACTION - Page 15                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.16 Page 12 of 45




NOTICE OF REMOVAL OF ACTION - Page 16                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.17 Page 13 of 45




NOTICE OF REMOVAL OF ACTION - Page 17                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.18 Page 14 of 45




NOTICE OF REMOVAL OF ACTION - Page 18                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.19 Page 15 of 45




NOTICE OF REMOVAL OF ACTION - Page 19                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.20 Page 16 of 45




NOTICE OF REMOVAL OF ACTION - Page 20                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.21 Page 17 of 45




NOTICE OF REMOVAL OF ACTION - Page 21                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.22 Page 18 of 45




NOTICE OF REMOVAL OF ACTION - Page 22                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.23 Page 19 of 45




NOTICE OF REMOVAL OF ACTION - Page 23                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.24 Page 20 of 45




NOTICE OF REMOVAL OF ACTION - Page 24                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.25 Page 21 of 45




NOTICE OF REMOVAL OF ACTION - Page 25                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.26 Page 22 of 45




NOTICE OF REMOVAL OF ACTION - Page 26                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.27 Page 23 of 45




NOTICE OF REMOVAL OF ACTION - Page 27                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.28 Page 24 of 45




NOTICE OF REMOVAL OF ACTION - Page 28                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.29 Page 25 of 45




NOTICE OF REMOVAL OF ACTION - Page 29                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.30 Page 26 of 45




NOTICE OF REMOVAL OF ACTION - Page 30                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.31 Page 27 of 45




NOTICE OF REMOVAL OF ACTION - Page 31                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.32 Page 28 of 45




NOTICE OF REMOVAL OF ACTION - Page 32                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.33 Page 29 of 45




NOTICE OF REMOVAL OF ACTION - Page 33                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.34 Page 30 of 45




NOTICE OF REMOVAL OF ACTION - Page 34                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.35 Page 31 of 45




NOTICE OF REMOVAL OF ACTION - Page 35                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.36 Page 32 of 45




NOTICE OF REMOVAL OF ACTION - Page 36                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.37 Page 33 of 45




NOTICE OF REMOVAL OF ACTION - Page 37                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.38 Page 34 of 45




NOTICE OF REMOVAL OF ACTION - Page 38                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.39 Page 35 of 45




NOTICE OF REMOVAL OF ACTION - Page 39                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.40 Page 36 of 45




NOTICE OF REMOVAL OF ACTION - Page 40                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.41 Page 37 of 45




NOTICE OF REMOVAL OF ACTION - Page 41                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.42 Page 38 of 45




NOTICE OF REMOVAL OF ACTION - Page 42                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.43 Page 39 of 45




NOTICE OF REMOVAL OF ACTION - Page 43                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.44 Page 40 of 45




NOTICE OF REMOVAL OF ACTION - Page 44                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.45 Page 41 of 45




NOTICE OF REMOVAL OF ACTION - Page 45                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.46 Page 42 of 45




NOTICE OF REMOVAL OF ACTION - Page 46                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.47 Page 43 of 45




NOTICE OF REMOVAL OF ACTION - Page 47                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.48 Page 44 of 45




NOTICE OF REMOVAL OF ACTION - Page 48                                     EXHIBIT A
 Case 2:21-cv-00178-SMJ    ECF No. 1-1   filed 05/27/21   PageID.49 Page 45 of 45




NOTICE OF REMOVAL OF ACTION - Page 49                                     EXHIBIT A
